Title: From Thomas Jefferson to C. W. F. Dumas, 30 August 1791
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Philadelphia Aug. 30. 1791.

I am to acknolege the reciept of your favors of Jan. 23 Feb. 15. Apr. 8. and May 24. with the intelligence they contained, and the regular transmission of the Leyden gazette by the British packet.
A course of tranquil prosperity leaves me nothing to detail to you. The crops of the earth are again promising, public credit remains high, and a general content prevailing thro the states. A first expedition against the Indians this summer has been succesful, having ended in killing 30 odd, capturing 50. odd, and burning 3 towns. A second is gone against them. These we hope will suffice to induce them to accept our peace and protection, which is all we ask of them. You will wonder they should need to be beaten into this. It is the effect of insinuations from our neighbors.
I shall hope, before the meeting of Congress, to recieve your account brought down to the 30th. of June last past, as I am to lay before Congress a statement of the accounts of my department to that day in every year.—I am with very great & sincere esteem Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

